Case 20-10343-LSS Doc 5637 Filed 07/20/21 Page1of4

Your Honor,

Unfortunately, weeks have now passed since | first learned from my attorneys of the opportunity
to write directly to you regarding the case before you involving the Boy Scouts of America. |
regret my tardiness and I hope that it isn't too late for this letter to find you. It's been tough to try
and wrangle my thoughts for what I'd like to say to the court record, but I humbly submit this
with gratitude for your attention.

My attorneys also provided a link to view redacted letters already submitted, and with some
hesitancy, | endeavored to read some of them. I am grateful for their redactions, I know all too
well what is hidden beneath those black bars. I intended only to peek at a few, but ended up
going down a rabbit hole of horrors and was up for an entire night, my heart aching as I learned
of so many of these mens' stories. As I read, several things leapt out at me. First was the general
appearance that many of these men aren't necessarily well-versed in correspondence. The hastily
scribbled handwritten notes on torn papers spoke to the desperation they have for someone to
hear their perspectives, their histories. Also, | noted a large percentage of men who disclosed
their age or their dates of abuse were, surprisingly to me, much older than I am. I had thought
with some surety that I would be among the oldest of claimants, but it is clearly not the case.
This further angers me, because when I think of how many years before my abuser found me
through BSA's enabling structure and support, I realize how long they were aware of this evil in
their ranks and did nothing, quite literally nothing, to protect "their" kids.

My — was at least accused, possibly convicted, of similar crimes that he
perpetrated against me, in another state and within another scouting troop. The details are vague

and I have had a frustrating search for answers that have given me no concrete evidence. But the
BSA, instead of joining in the prosecution of J found for him a remote little town, way up
in the mountains of Colorado, where he set up our brand-new scouting program, swimming like
a shark amongst us kids and our parents until he found me. BSA hand delivered him into my safe
home town to shatter me and my family for all our remaining years.

The details of my abuse are included in my prior submissions, so I will not rehash them here,
with relief. They are available to you to read, if you have not already. I sympathize with you
having the burden of ingesting such horrible imagery, but I plead with you to really try to
imagine what it was like to live those events, not just read about them, and understand what a
wrecking ball they are to people's lives, especially when inflicted at such a young age.

I was a bright boy, full of energy and theatrics. | was keen with music, played piano proficiently,
performed in professional theater productions, did well in school, and enjoyed popularity with
my classmates and adults alike. I was everything a privileged little white boy living in a resort
community in the United States could be.
Case 20-10343-LSS Doc 5637 Filed 07/20/21 Page 2of4

But the rf came into my life and took. His thievery was loud and violent and it continues to
echo to this day. After his disgusting influence, I retreated into a shameful place. I stopped
playing piano, stopped theater. My grades plummeted, | became tagged from community gossip
as "that's the boy," was even the target of illogical hatred with comments like, "he's the reason we
can't have a scout troop nymore as a clearly-presented ideal of male authority figures,
confused me for a lifetime. | still have terrible trouble with authority, for how can a man in any
uniform, be it a soldier, a cop, a judge, have legitimacy when I know what can be harbored in
their minds? I've been in trouble as a result of my mistrust. I have retreated into an unforgiving
place where anxiety, depression and self-hatred reign. I don't offer myself up to criticism, I take
few risks, lest I stand out and be noticed for anything special. Special boys get very strange
attentions, and I have lived with that my entire life. Potential destroyed, despite my best efforts at
recuperation, therapy, growth. It's there, I'm not confident it ever won't be.

In any person who discovers that they are LGBTQ+, the road to self acceptance and eventual
coming out is a minefield of emotion, danger, fear, and tumult. The confusion about my
emerging homosexuality when I was younger was compounded immesurably with my thoughts
about wha had done to me. Had he tainted me? Was this how gay people were "made"?
Had I somehow enjoyed his attacks, was I somehow visible to him as a target? Read the word
"immeasurably" again. | can't overstate how awful he made an already fraught time in my life.

The "justice" I was offered after I told my parents and authorities about i was in a sit-down
talk with my mother a short time later. She held my hands and did her best to soften whatever
reaction I might have to the news that, afteiiipad been arrested and been let out on bail, he
shot himself in his brother's house. Now, on the surface, that would seem to be a relief, an end to
any potential future horrors by him. But to a seven year old kid, imagine how confusing it is to
have the burden of the first death you've ever experienced, and of a person you know, could have
possibly been caused by something you did. If I'd told and he'd gone to prison, that would have
been different. If I'd told and the Boy Scouts had rushed to my side in support, pushed

themselves in front of me, protected me, even after the fact, it would have been something. I
never did, and still never have, ever heard anything from BSA by way of personal apology,
regret, self-recrimination, change. Hung out to dry with my innocence in tatters, a violent death
on my head.

Speaking of childhood innocence, I beg a further moment that you might think about me. One
day I am worried about my Pine Car Derby entry and what kind of dessert | might get in my
lunchbox. The next, I am hyper aware of cruelty, deceit, sexual violence, pubic hair!?!? It sounds
glib, but these things were shattering to me. With no rational way of dealing with this, I became
an expert. I loudly talked about disgusting things, | became sexually demonstrative and
aggressive, I became a pyromaniac, burning myself horribly and almost destroying our house. I

 
 

Case 20-10343-LSS Doc 5637 Filed 07/20/21 Page 3of4

was crass and rude and shocking and violent myself. And this is only because someone showed
my underdeveloped brain the ropes. If this was how the real world functioned, if this is how

adults act, I was gonna grow up faster, badder than them all. I cry, cry, cry for that little boy.
Snapped in half.

I am frustrated that this case is not necessarily focused on trying this organization for its crimes
against the babies of this country. This is a bankruptcy proceeding, a reorganization plan, that has
to deal with our irritable accusations before it can continue to operate? I desperately want BSA to
cease to exist as a whole, there are plenty of wonderful organizations and nonprofits that can fill
its "good stuff" slots. Be gone, be done, then. And with a loud asterisk by its name forever.

I know that is not likely to happen. I know this may be our only chance to reclaim something,
anything, from them for doing such horrible damage to our lives, the one little life we get on this
earth. I've not known security, stability, safety since I was tiny. And the scouts, with their oaths
and their uniforms and codes, disgust me now that I can clearly, clearly, transparently see how

well it's designed to groom childhood boys. The same fingers | up when he recited his

oath later 0 did the tongue that spoke his promise to keep
himself morally straight. It's vile.

So as BSA took, and gave nothing back, | submit my hope.

I hope that they are forced (not accepted, via offer) to relinquish something so substantial that it
hurts. That it possibly destroys. I want them left in those tatters. I've spent a lifetime wrestling
with pain, confusion, hope, forgiveness, anger, resignation, strength, weakness. I know all those
other boys and men are living the same existence. And if this is where we are right now, if this
case really is only about "restructuring" and money, so be it. I want to tear down their house to
finally build one of my own, with security and stability at my fingertips for the first time, ever, in

my life since they came into it. If you have any power in the making of that decision, you would
give me my greatest comfort.

 

J
BWY O2 TNT 1e0d

ds lis

lg
Case 20-10343-LSS Doc 5637 Filed 07/20/21 Page4of4

 
